Case 2:19-cv-00291-JRG-RSP Document 58 Filed 02/20/20 Page 1 of 7 PageID #: 585



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


 ULTRAVISION TECHNOLOGIES, LLC,

                 Plaintiff,

        v.

 HOLOPHANE EUROPE LIMITED, ACUITY                    Case No. 2:19-cv-00291-JRG-RSP
 BRANDS LIGHTING DE MEXICO S DE RL                   (LEAD CASE)
 DE CV, HOLOPHANE, S.A. DE C.V. AND
 ARIZONA (TIANJIN) ELECTRONICS
 PRODUCTS TRADE CO. LTD.,

                 Defendants.


 ULTRAVISION TECHNOLOGIES, LLC,

                 Plaintiff,
                                                     Case No. 2:19-cv-00398-JRG-RSP
        v.
                                                     (MEMBER CASE)
 YAHAM OPTOELECTRONICS CO., LTD.,

                 Defendant.


                                  DOCKET CONTROL ORDER

        In accordance with the Scheduling Conference (Dkt. 24) held in this case, it is hereby

 ORDERED that the following schedule of deadlines is in effect until further order of this Court:

    Original Date              Amended Date                           Event

 March 1, 2021                   no change       *Jury Selection – 9:00 a.m. in Marshall, Texas

 January 25, 2021                no change       *Pretrial Conference – 9:00 a.m. in Marshall,
                                                 Texas before Judge Roy S. Payne
Case 2:19-cv-00291-JRG-RSP Document 58 Filed 02/20/20 Page 2 of 7 PageID #: 586




     Original Date         Amended Date                                Event

 January 20, 2021             no change          *Notify Deputy Clerk in Charge regarding the
                                                 date and time by which juror questionnaires
                                                 shall be presented to accompany by jury
                                                 summons if the Parties desire to avail
                                                 themselves the benefit of using juror
                                                 questionnaires.1

 January 20, 2021             no change          *Notify Court of Agreements Reached During
                                                 Meet and Confer

                                                 The parties are ordered to meet and confer on
                                                 any outstanding objections or motions in limine.
                                                 The parties shall advise the Court of any
                                                 agreements reached no later than 1:00 p.m. three
                                                 (3) business days before the pretrial conference.

 January 19, 2021             no change          *File Joint Pretrial Order, Joint Proposed Jury
                                                 Instructions, Joint Proposed Verdict Form,
                                                 Responses to Motions in Limine, Updated
                                                 Exhibit Lists, Updated Witness Lists, and
                                                 Updated Deposition Designations.

 January 11, 2021             no change          *File Notice of Request for Daily Transcript or
                                                 Real Time Reporting.

                                                 If a daily transcript or real time reporting of
                                                 court proceedings is requested for trial, the party
                                                 or parties making said request shall file a notice
                                                 with the Court and e-mail the Court Reporter,
                                                 Shelly Holmes, at
                                                 shelly_holmes@txed.uscourts.gov.

 January 4, 2021        January 8, 2021          File Motions in Limine

                                                 The parties shall limit their motions in limine to
                                                 issues that if improperly introduced at trial
                                                 would be so prejudicial that the Court could not
                                                 alleviate the prejudice by giving appropriate
                                                 instructions to the jury.


 1
   The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
 in Advance of Voir Dire.
Case 2:19-cv-00291-JRG-RSP Document 58 Filed 02/20/20 Page 3 of 7 PageID #: 587




     Original Date          Amended Date                               Event

 January 4, 2021        January 8, 2021           Serve Objections to Rebuttal Pretrial
                                                  Disclosures.

 December 28, 2020      December 23, 2020         Serve Objections to Pretrial Disclosures; and
                                                  Serve Rebuttal Pretrial Disclosures.

 December 14, 2020      December 9, 2020          Serve Pretrial Disclosures (Witness List,
                                                  Deposition Designations, and Exhibit List) by
                                                  the Party with the Burden of Proof.

 November 9, 2020              no change          *Response to Dispositive Motions (including
                                                  Daubert Motions). Responses to dispositive
                                                  motions that were filed prior to the dispositive
                                                  motion deadline, including Daubert Motions,
                                                  shall be due in accordance with Local Rule CV-
                                                  7(e), not to exceed the deadline as set forth in
                                                  this Docket Control Order.2 Motions for
                                                  Summary Judgment shall comply with Local
                                                  Rule CV-56.

 November 9, 2020        October 26, 2020         *File Motions to Strike Expert Testimony
                                                  (including Daubert Motions)

                                                  No motion to strike expert testimony (including
                                                  a Daubert motion) may be filed after this date
                                                  without leave of the Court.

 October 26, 2020              no change          *File Dispositive Motions

                                                  No dispositive motion may be filed after this
                                                  date without leave of the Court.

                                                  Motions shall comply with Local Rule CV-56
                                                  and Local Rule CV-7. Motions to extend page
                                                  limits will only be granted in exceptional
                                                  circumstances. Exceptional circumstances
                                                  require more than agreement among the parties.

 2
   The Parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
 to oppose a motion in the manner prescribed herein creates a presumption that the party does not
 controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
 If the deadline under Local Rule CV-7(e) exceeds the deadline for Response to Dispositive
 Motions, the deadline for Response to Dispositive Motions controls.
Case 2:19-cv-00291-JRG-RSP Document 58 Filed 02/20/20 Page 4 of 7 PageID #: 588




    Original Date        Amended Date                           Event

 October 26, 2020     October 30, 2020     Deadline to Complete Expert Discovery

 October 13, 2020     October 19, 2020     Serve Disclosures for Rebuttal Expert Witnesses

 September 28, 2020   September 24, 2020   Deadline to Complete Fact Discovery and File
                                           Motions to Compel Discovery

 September 28, 2020   September 30, 2020   Serve Disclosures for Expert Witnesses by the
                                           Party with the Burden of Proof

 September 22, 2020        no change       Comply with P.R. 3-7 (Opinion of Counsel
                                           Defenses)

 September 1, 2020         no change       *Claim Construction Hearing – 1:30 p.m. in
                                           Marshall, Texas before Judge Roy S. Payne

 August 18, 2020           no change       *Comply with P.R. 4-5(d) (Joint Claim
                                           Construction Chart)

 August 11, 2020           no change       *Comply with P.R. 4-5(c) (Reply Claim
                                           Construction Brief)

 August 4, 2020            no change       Comply with P.R. 4-5(b) (Responsive Claim
                                           Construction Brief)

 July 21, 2020             no change       Comply with P.R. 4-5(a) (Opening Claim
                                           Construction Brief) and Submit Technical
                                           Tutorials (if any)

                                           Good cause must be shown to submit technical
                                           tutorials after the deadline to comply with P.R.
                                           4-5(a).

 July 21, 2020             no change       Deadline to Substantially Complete Document
                                           Production and Exchange Privilege Logs

                                           Counsel are expected to make good faith efforts
                                           to produce all required documents as soon as
                                           they are available and not wait until the
                                           substantial completion deadline.

 July 7, 2020              no change       Comply with P.R. 4-4 (Deadline to Complete
                                           Claim Construction Discovery)

 June 30, 2020             no change       File Response to Amended Pleadings
Case 2:19-cv-00291-JRG-RSP Document 58 Filed 02/20/20 Page 5 of 7 PageID #: 589




     Original Date       Amended Date                             Event

 June 16, 2020              no change        *File Amended Pleadings

                                             It is not necessary to seek leave of Court to
                                             amend pleadings prior to this deadline unless
                                             the amendment seeks to assert additional
                                             patents.

 June 9, 2020               no change        Comply with P.R. 4-3 (Joint Claim Construction
                                             Statement)

 May 19, 2020               no change        Comply with P.R. 4-2 (Exchange Preliminary
                                             Claim Constructions)

 April 28, 2020             no change        Comply with P.R. 4-1 (Exchange Proposed
                                             Claim Terms)

 March 10, 2020       April 7, 2020          Comply with Standing Order Regarding
                                             Subject-Matter Eligibility Contentions3

 March 10, 2020       April 7, 2020          Comply with P.R. 3-3 & 3-4 (Invalidity
                                             Contentions)

 February 18, 2020          no change        *File Proposed Protective Order and Comply
                                             with Paragraphs 1 & 3 of the Discovery Order
                                             (Initial and Additional Disclosures)

                                             The Proposed Protective Order shall be filed as
                                             a separate motion with the caption indicating
                                             whether or not the proposed order is opposed in
                                             any part.

 February 11, 2020          no change        *File Proposed Docket Control Order and
                                             Proposed Discovery Order

                                             The Proposed Docket Control Order and
                                             Proposed Discovery Order shall be filed as
                                             separate motions with the caption indicating
                                             whether or not the proposed order is opposed in
                                             any part.



 3
  http://www.txed.courts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order
 %20Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf
Case 2:19-cv-00291-JRG-RSP Document 58 Filed 02/20/20 Page 6 of 7 PageID #: 590




       Original Date          Amended Date                                 Event

 February 4, 2020                no change          Join Additional Parties
 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
 not shown merely by indicating that the parties agree that the deadline should be changed.

 I.       ADDITIONAL REQUIREMENTS

         Mediation: While certain cases may benefit from mediation, such may not be
 appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
 mediation will benefit the case after the issuance of the Court’s claim construction order.
 Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
 should be referred for mediation within fourteen days of the issuance of the Court’s claim
 construction order. As a part of such Joint Notice, the Parties should indicate whether they have
 a mutually agreeable mediator for the Court to consider. If the Parties disagree about whether
 mediation is appropriate, the Parties should set forth a brief statement of their competing
 positions in the Joint Notice.

         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) copies of the
 completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
 business days after briefing has completed. For expert-related motions, complete digital copies of
 the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
 to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no
 later than the dispositive motion deadline.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
 include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
 the local rules’ normal page limits.

         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:

 (a)      The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)      The fact that one or more of the attorneys is set for trial in another court on the same day,
          unless the other setting was made prior to the date of this order or was made as a special
          provision for the parties in the other case;

 (c)      The failure to complete discovery prior to trial, unless the parties can demonstrate that it
          was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
 the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
 include a proposed order that lists all of the remaining dates in one column (as above) and the
Case 2:19-cv-00291-JRG-RSP Document 58 Filed 02/20/20 Page 7 of 7 PageID #: 591



  proposed changes to each date in an additional adjacent column (if there is no change for a date
  the proposed date column should remain blank or indicate that it is unchanged). In other words,
  the DCO in the proposed order should be complete such that one can clearly see all the
  remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
. to an earlier version of the DCO.

        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 above under “Amendments to the Docket Control Order (‘DCO’).”

         Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial
 Order, the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The
 Plaintiff shall also specify the nature of each theory of infringement, including under which
 subsections of 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided
 infringement or infringement under the doctrine of equivalents. Each Defendant shall indicate
 the nature of each theory of invalidity, including invalidity for anticipation, obviousness, subject-
 matter eligibility, written description, enablement, or any other basis for invalidity. The
 Defendant shall also specify each prior art reference or combination of references upon which
 the Defendant shall rely at trial, with respect to each theory of invalidity. The contentions of the
 Parties may not be amended, supplemented, or dropped without leave of the Court based upon a
 showing of good cause.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 20th day of February, 2020.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE
